Case 2:21-cv-06764-WJM-MF Document 1 Filed 03/26/21 Page 1 of 14 PageID: 1




 LAWRENCE C. HERSH
 Attorney at Law
 17 Sylvan Street, Suite 102B
 Rutherford, NJ 07070
 (201) 507-6300
 Attorney for Plaintiff and all others similarly situated


                           UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW JERSEY

 ––––––––––––––––––––––––––––––––––––––––– X
                                             :
 JEFFREY RODRIGUEZ, on behalf of himself and :
 all others similarly situated,              :
                                             :
                          Plaintiff,         : Civil Action No.
                                             :
 vs.                                         : CLASS ACTION COMPLAINT AND
                                             : JURY TRIAL DEMAND
 MONARCH RECOVERY MANAGEMENT,                :
 INC.,                                       :
                                             :
                          Defendant.         :
                                             :
 ––––––––––––––––––––––––––––––––––––––––– X


        Plaintiff JEFFREY RODRIGUEZ, on behalf of himself and all others similarly

 situated, (hereinafter “Plaintiff”) by and through his undersigned attorney, alleges against

 the above-named Defendant MONARCH RECOVERY MANAGEMENT, INC.

 ("Defendant"), the following:



                              PRELIMINARY STATEMENT

        1.      Plaintiff brings this action for statutory damages and declaratory and

 injunctive relief arising from Defendant’s violation of 15 U.S.C. § 1692 et seq., the Fair

 Debt Collection Practices Act (hereinafter “FDCPA”), which prohibits debt collectors
Case 2:21-cv-06764-WJM-MF Document 1 Filed 03/26/21 Page 2 of 14 PageID: 2




 from engaging in abusive, deceptive and unfair practices.


                               JURISDICTION AND VENUE

         2.      This Court has jurisdiction over this action pursuant to 28 U.S.C. §1331.

 This is an action for violations of 15 U.S.C. § 1692 et seq.

         3.      Venue is proper in this district under 28 U.S.C. §1391(b) because

 jurisdiction is not founded solely on diversity of citizenship and Plaintiff resides in this

 jurisdiction.

                                        DEFINITIONS

         4.      As used in reference to the FDCPA, the terms “creditor,” “consumer,”

 “debt,” and “debt collector” are defined in § 803 of the FDCPA and 15 U.S.C. § 1692a.



                                       JURY DEMAND

         5.      Plaintiff demands a jury trial on all issues.



                                           PARTIES

         6.      The FDCPA, 15 U.S.C. § 1692 et seq., which prohibits certain debt

 collection practices provides for the initiation of court proceedings to enjoin violations of

 the FDCPA and to secure such equitable relief as may be appropriate in each case.

         7.      Plaintiff is a natural person and resident of the State of New Jersey,

 County of Bergen and is a “Consumer” as defined by 15 U.S.C. § 1692a(3).

         8.      Based upon information and belief, Defendant Monarch Recovery

 Management, Inc. (“Defendant” or “Monarch”) is a debt collector with a street address



                                                2
Case 2:21-cv-06764-WJM-MF Document 1 Filed 03/26/21 Page 3 of 14 PageID: 3




 of 3260 Tillman Drive, Suite 75, Bensalem, PA 19020.

        9.      Upon information and belief, Defendant is a company that uses the mail,

 telephone, and facsimile and regularly engages in business, the principal purpose of

 which is to attempt to collect debts alleged to be due another. Defendant is a “Debt

 Collector” as that term is defined by 15 U.S.C. §1692(a)(6).



                           CLASS ACTION ALLEGATIONS

        10.     Plaintiff brings this action as a state wide class action, pursuant to Rule 23

 of the Federal Rules of Civil Procedure (hereinafter “FRCP”), on behalf of herself and all

 New Jersey consumers and their successors in interest (the “Class”), who have received

 debt collection letters from the Defendant which are in violation of the FDCPA, as

 described in this Complaint.

        11.     This Action is properly maintained as a class action. The Class consists of:

                • All New Jersey consumers who were sent letters and/or notices from or
                on behalf of Defendant in a form substantially similar to attached Exhibit
                A and which included the alleged conduct and practices described herein.

               • The Class period begins one year to the filing of this Action.

        12.     The Class satisfies all the requirements of Rule 23 of the FRCP for

                maintaining a class action:

               •    Upon information and belief, the Class is so numerous that joinder of

                   all members is impracticable because there are hundreds and/or

                   thousands of persons who have received debt collection letters and/or

                   notices from the Defendants that violate specific provisions of the

                   FDCPA. Plaintiff is complaining of a standard form letter and/or



                                              3
Case 2:21-cv-06764-WJM-MF Document 1 Filed 03/26/21 Page 4 of 14 PageID: 4




                 notice that is sent to hundreds of persons (See Exhibit A), except that

                 the undersigned attorney has, in accordance with Fed. R. Civ. P. 5.2,

                 partially redacted the financial account numbers in an effort to protect

                 Plaintiff’s privacy);

             •   There are questions of law and fact which are common to the Class and

                 which predominate over questions affecting any individual Class

                 member. These common questions of law and fact include, without

                 limitation:

                     a.        Whether the defendant violated various provisions of the

                     FDCPA, including, but not limited to 15 U.S.C. §§ 1692e, 1692f

                     and/or 1692g, and subsections therein;

                     b.        Whether Plaintiff and the Class have been injured by the

                     Defendant’s conduct;

                     c.        Whether Plaintiff and the Class have sustained damages

                     and are entitled to restitution as a result of Defendant’s

                     wrongdoing, and if so, what is the proper measure and appropriate

                     statutory formula to be applied in determining such damages and

                     restitution; and

                     g.        Whether Plaintiff and the Class are entitled to declaratory

                     and/or injunctive relief.

             •   Plaintiff’s claims are typical of the Class, which all arise from the same

                 operative facts and are based on the same legal theories;




                                             4
Case 2:21-cv-06764-WJM-MF Document 1 Filed 03/26/21 Page 5 of 14 PageID: 5




             •   Plaintiff has no interest adverse or antagonistic to the interest of the

                 other members of the Class;

             •   Plaintiff will fairly and adequately protect the interest of the Class and

                 has retained experienced and competent attorneys to represent the

                 Class;

             •   A Class Action is superior to other methods for the fair and efficient

                 adjudication of the claims herein asserted. Plaintiff anticipates that no

                 unusual difficulties are likely to be encountered in the management of

                 this class action;

             • A Class Action will permit large numbers of similarly situated persons

                 to prosecute their common claims in a single forum simultaneously

                 and without the duplication of effort and expense that numerous

                 individual actions would engender. Class treatment will also permit the

                 adjudication of relatively small claims by many Class members who

                 could not otherwise afford to seek legal redress for the wrongs

                 complained of herein. Absent a Class Action, class members will

                 continue to suffer losses of statutory protected rights as well as

                 monetary damages. If Defendant’s conduct is allowed to proceed

                 without remedy they will continue to reap and retain the proceeds of

                 their ill-gotten gains;

             •   Defendant has acted on grounds generally applicable to the entire

                 Class, thereby making appropriate final injunctive relief or

                 corresponding declaratory relief with respect to the Class as a whole.



                                            5
Case 2:21-cv-06764-WJM-MF Document 1 Filed 03/26/21 Page 6 of 14 PageID: 6




                                 STATEMENT OF FACTS

        13.      Plaintiff is at all times relevant to this lawsuit, a "consumer" as that term is

 defined by 15 U.S.C. §1692a(3).

        14.      Prior to March 26, 2020, Plaintiff allegedly incurred a financial obligation

 to Synchrony Bank (“Synchrony”) related to an Old Navy Visa credit card (“the Debt”).

        15.      The Debt arose out of a transaction in which money, property, insurance

 or services, which are the subject of the transaction, are primarily for personal, family or

 household purposes.

        16.      The alleged Synchrony Debt is a "debt" as defined by 15 U.S.C. §

 1692a(5).

        17.      Synchrony is a "creditor" as defined by 15 U.S.C. § 1692a(4).

        18.      At some time prior to March 26, 2020, the Synchrony Debt obligation

 became past due with an outstanding balance of $8564.00.

        19.      At some point prior to March 26, 2020, the Debt was referred for

 collection by Synchrony to Defendant.

        20.      At the time the Synchrony Debt was placed with Defendant, the balance

 was past due.

        21.      On or about March 26, 2020, Defendant sent Plaintiff a collection letter

 (“the Collection Letter”) with respect to the Debt seeking to collect $8564.00. A copy of

 the Collection Letter is attached as Exhibit A.

        22.      The March 26, 2020 collection letter was Defendant’s initial written

 communication to Plaintiff with respect to the Debt.

        23.      The Collection Letter was sent in connection with the collection of the

                                                6
Case 2:21-cv-06764-WJM-MF Document 1 Filed 03/26/21 Page 7 of 14 PageID: 7




 Synchrony obligation.

        24.        The March 26, 2020 collection letter was a “communication” as defined

 by 15 U.S.C. §1692a(2).

        25.        The Collection Letter was required to contain a notification of Plaintiff’s

 verification rights within the meaning of 15 U.S.C. §1692g(a).

        26.        15 U.S.C. § 1692g provides that within five days after the initial

 communication with a consumer in connection with the collection of any debt, a debt

 collector shall, unless the information is contained in the initial communication or the

 consumer has paid the debt, send the consumer a written notice containing certain

 enumerated information.

        27.        15 U.S.C. § 1692g(a)(3) provides that the written notice must contain a

 statement that unless the consumer, within thirty days after receipt of the notice, disputes

 the validity of the debt, or any portion thereof, the debt will be assumed to be valid by the

 debt collector.

        28.        15 U.S.C. § 1692g(a)(4) provides that the written notice must contain a

 statement that if the consumer notifies the debt collector in writing within the thirty-day

 period that the debt, or any portion thereof, is disputed, the debt collector will obtain

 verification of the debt or a copy of a judgment against the consumer and a copy of such

 verification or judgment will be mailed to the consumer by the debt collector.

        29.        In order to obtain debt verification, the request must be in writing.

        30.        15 U.S.C. § 1692g(a)(5) provides that the written notice must contain a

 statement that, upon the consumer's written request within the thirty-day period, the debt

 collector will provide the consumer with the name and address of the original creditor, if

                                                 7
Case 2:21-cv-06764-WJM-MF Document 1 Filed 03/26/21 Page 8 of 14 PageID: 8




 different from the current creditor.

         31.     In order to be entitled to obtain the name and address of the original

 creditor, if different from the current creditor, the consumer must request such in writing.

         32.     A debt collector has the obligation not just to convey the 15 U.S.C. §

 1692g required disclosures, but also to convey such clearly.

         33.     Even if a debt collector conveys the required information accurately, the

 debt collector nonetheless violates the FDCPA if that information is overshadowed or

 contradicted by other language in the communication.

         34.     Even if a debt collector conveys the required information accurately, the

 debt collector nonetheless violates the FDCPA if that information is overshadowed by

 other collection activities during the 30-day validation period following the

 communication.

         35.     15   U.S.C.   §   1692g(b)    provides    that   collection   activities   and

 communication during the 30-day period may not overshadow or be inconsistent with the

 disclosure of the consumer's right to dispute the debt or request the name and address of

 the original creditor.

         36.     A collection activity or communication overshadows or contradicts the

 validation notice if it would make the least sophisticated consumer uncertain or confused

 as to her rights.

         37.     The front side of the Collection Letter included the following statement

 (“The Statement”):

         Unless you notify this office verbally or in writing within 30 days after receiving
         this notice that you dispute the validity of this debt, or any portion thereof, this
         office will assume that this debt is valid. If you notify this office verbally or in

                                               8
Case 2:21-cv-06764-WJM-MF Document 1 Filed 03/26/21 Page 9 of 14 PageID: 9




        writing within 30 days from receipt of this notice that the debt, or any portion
        thereof is disputed, this office will obtain verification of the debt or a copy of the
        judgment against the consumer and a copy of such verification or judgment and
        mail it to you. If you request of this office verbally or in writing within 30 days
        after receiving this notice, this office will provide you with the name and address
        of the original creditor, if different from the current creditor. You can contact
        Monarch using any phone number or any address listed on this letter.

 (emphasis added).

        38.     The Statement presumably attempted to comply with the requirements of

 section 1692g(a)(3)-(5).

        39.     However, instead of simply mirroring both the g(a)(4) and g(a)(5)

 requirements that the dispute or request be “in writing” the Statement indicates that such

 dispute does not have to be made in writing, but can be made in writing.

        40.     Yet, sections 1692g(a)(4) and g(a)(5) specifically provide that such

 dispute or request must be in writing and does not permit for such dispute or requests to

 be made verbally.

        41.     The least sophisticated consumer when reading the Collection Letter

 would be lead to believe that such a verification request could be made verbally, when in

 fact the FDCPA requires that such disputes must be made in writing.

        42.     Thus, were a consumer to seek verification of the debt by disputing it

 verbally, thinking that this was what the law required, Defendant however, would have

 no legal obligation to provide such verification of the debt, because the FDCPA makes no

 such requirement for debt verification where a dispute is made verbally.

        43.     By stating that verification of the debt can be sought verbally, the least

 sophisticated consumer may unintentionally waive his or her right to debt verification

 under the FDCPA were he or she to make a verbal, rather than a written dispute.



                                              9
Case 2:21-cv-06764-WJM-MF Document 1 Filed 03/26/21 Page 10 of 14 PageID: 10




              44.   In the last year, Defendant sent initial collection letters to numerous New

   Jersey consumers in which Defendant indicated that debt verification need not be made in

   writing, but could be made verbally.

              45.   Plaintiff suffered injury in fact by being subjected to unfair and abusive

   practices of Defendant.

              46.   Plaintiff suffered actual harm by being the target of Defendant’s

   misleading debt collection communications.

              47.   Defendant violated Plaintiff’s rights not to be the target of misleading debt

   collection communications.

              48.   Defendant violated Plaintiff’s right to a trustful and fair debt collection

   process.

              49.   Defendant’s communications were designed to cause Plaintiff to suffer a

   harmful disadvantage in charting a course of action in response to Defendant’s collection

   efforts.

              50.   The FDCPA ensures that consumers are fully and truthfully apprised of

   the facts and of their rights, the act enables them to understand, make informed decisions

   about, and participate fully and meaningfully in the debt collection process. The purpose

   of the FDCPA is to provide information that helps consumers to choose intelligently. The

   Defendant's false representations misled the Plaintiff in a manner that deprived Plaintiff

   of his or her right to enjoy these benefits.

              51.   The deceptive communication additionally violated the FDCPA since it

   frustrated Plaintiff’s ability to intelligently choose his or her response.

              52.   It is Defendant’s pattern and practice to send collection letters in the form

                                                  10
Case 2:21-cv-06764-WJM-MF Document 1 Filed 03/26/21 Page 11 of 14 PageID: 11




   described above, and which violate the FDCPA.

          53.      On information and belief, Defendant sent letters in the form described

   above to at least 50 natural persons in the State of New Jersey.


                                             COUNT I

                          FAIR DEBT COLLECTION PRACTICES ACT
                               VIOLATIONS OF 15 U.S.C. §1692

          54.      Plaintiff repeats the allegations contained in paragraphs 1 through 53 as if

   the same were set forth at length.

          55.      Defendant violated 15 U.S.C. §1692 et seq. of the FDCPA in connection

   with its collection attempts against Plaintiff and others similarly situated.

          56.      Defendant’s conduct violated several provisions of the FDCPA, including,

   but not limited to:

          A. 15 U.S.C. §1692e, by the use of any false, deceptive or misleading

                representation or means in connection with the collection of a debt;

          B. 15 U.S.C. § 1692e(10) of the FDCPA by the use of any false representation or

                deceptive means to collect or attempt to collect any debt or to obtain

                information concerning a consumer;

          C. 15 U.S.C. §1692g, by effectively failing to provide the debt verification rights

                notice;

          D. 15 U.S.C. §1692g(b), by engaging in collection activity which overshadows or

                is inconsistent with the consumer’s right to dispute the debt.



          WHEREFORE, Plaintiff demands judgment against Defendant as follows:


                                                 11
Case 2:21-cv-06764-WJM-MF Document 1 Filed 03/26/21 Page 12 of 14 PageID: 12




          (a) Declaring that this action is properly maintainable as a Class Action and

   certifying Plaintiff as Class representatives and attorney Lawrence Hersh, Esq., as Class

   Counsel;

          (b) Awarding Plaintiff and the Class statutory damages;

          (c) Awarding pre-judgment interest;

          (d) Awarding post-judgment interest;

          (e) Awarding Plaintiff costs of this Action, including reasonable attorneys’ fees

          and expenses; and

          (f) Awarding Plaintiff and the Class such other and further relief as the Court may

          deem just and proper.

   Dated: Rutherford, New Jersey
          March 26, 2021
                                                  Respectfully submitted,


                                                 By: s/ Lawrence C. Hersh
                                                    Lawrence C. Hersh, Esq.
                                                    17 Sylvan Street, Suite 102B
                                                    Rutherford, NJ 07070
                                                    (201) 507-6300
                                                    Attorney for Plaintiff


                 CERTIFICATION PURSUANT TO LOCAL RULE 11.2

          I, Lawrence C. Hersh, the undersigned attorney of record for Plaintiff, do hereby

   certify to my own knowledge and based upon information available to me at my office,

   the matter in controversy is not the subject of any other action now pending in any court

   or in any arbitration or administrative proceeding.


   Dated: March 26, 2021                         By: s/ Lawrence C. Hersh
                                                     Lawrence C. Hersh, Esq.
                                                12
Case 2:21-cv-06764-WJM-MF Document 1 Filed 03/26/21 Page 13 of 14 PageID: 13




                                 EXHIBIT A
Case 2:21-cv-06764-WJM-MF Document 1 Filed 03/26/21 Page 14 of 14 PageID: 14
